Case 2:21-cv-00404-ER Document 1 Filed 01/28/21 Page 1 of 18
Case 2:21-cv-00404-ER Document 1 Filed 01/28/21 Page 2 of 18
    Case 2:21-cv-00404-ER Document 1 Filed 01/28/21 Page 3 of 18




Note:


This Designation Form must be signed before
submission to the Clerk’s Office or a case
number will not be assigned.
                              Case 2:21-cv-00404-ER
                                                UNITEDDocument   1 Filed
                                                       STATES DISTRICT   01/28/21 Page 4 of 18
                                                                       COURT
                                                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                          DESIGNATION FORM
                    (to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

                                              900 Dudley Avenue, Cherry Hill, NJ 08002
Address of Plaintiff: ______________________________________________________________________________________________

Address of Defendant: 4601 Touchton Rd East, Jacksonville, FL 32245; 2 Centennial Dr. Ste. 4D, Peabody, MA 01960
                      ____________________________________________________________________________________________
                                                                   Fairless Hills, Pennsylvania
Place of Accident, Incident or Transaction: ___________________________________________________________________________


RELATED CASE, IF ANY:

Case Number: ______________________________                     Judge: _________________________________                     Date Terminated: ______________________

Civil cases are deemed related when Yes is answered to any of the following questions:

1.     Is this case related to property included in an earlier numbered suit pending or within one year                         Yes                    No    O
       previously terminated action in this court?

2.     Does this case involve the same issue of fact or grow out of the same transaction as a prior suit                        Yes                    No    O
       pending or within one year previously terminated action in this court?

3.     Does this case involve the validity or infringement of a patent already in suit or any earlier                           Yes                    No    O
       numbered case pending or within one year previously terminated action of this court?

4.     Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights                        Yes                    No    O
       case filed by the same individual?

I certify that, to my knowledge, the within case             is /   O   is not related to any case now pending or within one year previously terminated action in
this court except as noted above.
       01/28/2021
DATE: __________________________________                                     Must sign here
                                                             __________________________________________                                     72774
                                                                                                                              ___________________________________
                                                                         Attorney-at-Law / Pro Se Plaintiff                                Attorney I.D. # (if applicable)


CIVIL: (Place a √ in one category only)

A.            Federal Question Cases:                                                       B.   Diversity Jurisdiction Cases:

      1.     Indemnity Contract, Marine Contract, and All Other Contracts                  
                                                                                            O    1.    Insurance Contract and Other Contracts
      2.     FELA                                                                              2.    Airplane Personal Injury
      3.     Jones Act-Personal Injury                                                         3.    Assault, Defamation
      4.     Antitrust                                                                         4.    Marine Personal Injury
      5.     Patent                                                                            5.    Motor Vehicle Personal Injury
      6.     Labor-Management Relations                                                        6.    Other Personal Injury (Please specify): _____________________
      7.     Civil Rights                                                                      7.    Products Liability
      8.     Habeas Corpus                                                                     8.    Products Liability – Asbestos
      9.     Securities Act(s) Cases                                                           9.    All other Diversity Cases
      10.    Social Security Review Cases                                                             (Please specify): ____________________________________________
      11.    All other Federal Question Cases
              (Please specify): ____________________________________________



                                                                            ARBITRATION CERTIFICATION
                                                  (The effect of this certification is to remove the case from eligibility for arbitration.)

I, ____________________________________________, counsel of record or pro se plaintiff, do hereby certify:

             Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
              exceed the sum of $150,000.00 exclusive of interest and costs:

             Relief other than monetary damages is sought.


DATE: __________________________________                                   Sign here if applicable
                                                             __________________________________________                       ___________________________________
                                                                         Attorney-at-Law / Pro Se Plaintiff                               Attorney I.D. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

Civ. 609 (5/2018)
           Case 2:21-cv-00404-ER Document 1 Filed 01/28/21 Page 5 of 18




                   UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                             :
THE UNITED STATES OF AMERICA                 :
by and for the use of                        :
S. T. HUDSON ENGINEERS, INC.                 :
                                             :
                    Plaintiff,               :      CIVIL ACTION
                                             :
v.                                           :      No. ______________
                                             :
SUMCO ECO-CONTRACTING, LLC                   :
                                             :      Complaint
and                                          :
                                             :      Jury Trial Demanded
NGM INSURANCE COMPANY                        :
                                             :
                    Defendants.              :
                                             :
                                  COMPLAINT

      Plaintiff, S.T. Hudson Engineers, Inc. (“Hudson”) individually and by and for

the United States of America, through its undersigned counsel hereby files its

Complaint against the Defendants SumCo Eco-Contracting, LLC (“SumCo”) and

NGM Insurance Company (“NGM”) (collectively “Defendants”), and in support

thereof avers as follows:

 I.   INTRODUCTION.

      1.      Hudson brings this action to recover damages it has incurred in excess

of $80,000 from Defendants resulting from SumCo’s breach of its agreement with

Hudson for work Hudson performed at the Fairless Hills Turning Basin on the
            Case 2:21-cv-00404-ER Document 1 Filed 01/28/21 Page 6 of 18




Delaware River in Fairless Hills, Pennsylvania, and NGM’s breach of its related

payment bond obligations.

 II.   PARTIES.

       2.      Plaintiff, S.T. Hudson Engineers, Inc., is a Pennsylvania corporation

with its principal place of business at 900 Dudley Avenue, Cherry Hill, NJ 08002.

       3.      Hudson brings this suit in the name of the United States of America in

accordance with 40 U.S.C. § 3133(b) of the Miller Act.

       4.      Upon information and belief, Defendant NGM Insurance Company is

a Florida corporation with its principal place of business at 4601 Touchton Rd East,

Jacksonville, Florida 32245.

       5.      Upon information and belief, Defendant SumCo Eco-Contracting, LLC

is a Massachusetts limited liability company with its principal place of business at 2

Centennial Drive, Suite 4D. Peabody, MA 01960.

III.   JURISDICTION AND VENUE.

       6.      The Court has original jurisdiction over Count I of this Complaint

because it arises out of federal law, specifically, the Miller Act, 40 U.S.C. §§ 3131-

3134, and the Court has supplemental jurisdiction over all other counts and claims

under 28 U.S.C. § 1367 because they form part of the same controversy and arise

out of a common nucleus of operative facts, specifically SumCo’s administration of

the Project.


                                           2
              Case 2:21-cv-00404-ER Document 1 Filed 01/28/21 Page 7 of 18




         7.      This Court has further original jurisdiction under 28 U.S.C. § 1332 as

the amount in controversy exceeds $75,000 and the Plaintiff and Defendants are

residents of different states.

         8.      This Court has personal jurisdiction over SumCo because it

purposefully availed itself of the benefits of doing business in the Commonwealth

of Pennsylvania by entering into a contract for work at the Fairless Hills Turning

Basin in Fairless Hills, Pennsylvania.

         9.      This Court has personal jurisdiction over NGM because it purposefully

availed itself of the benefits of doing business in the Commonwealth of Pennsylvania

by providing a payment bond to SumCo in connection with construction services

within Pennsylvania.

         10.     Venue properly lies in this Court pursuant to 40 U.S.C. § 3133(b)(3)(B),

as the worked performed on the Project at issue was performed in the district for this

Court.

IV.      FACTS.

         11.     On or about November 25, 2019, Hudson entered into an agreement

(the “Agreement”) with SumCo, whereby Hudson would perform hydrographic

survey work at the Fairless Hills Turning Basin on the Delaware River in Fairless

Hills, Pennsylvania (the “Project”). Upon information and belief, Sumco entered




                                             3
         Case 2:21-cv-00404-ER Document 1 Filed 01/28/21 Page 8 of 18




into a prime contract (Contract No W912BU-19-C-0032) with the United States

Army Corps of Engineers, Philadelphia District (“USACE”) for the Project.

      12.     The Project required Hudson to perform hydrographic survey work and

other incidental work.

      13.     Under the Agreement, SumCo directed Hudson to use a “single beam”

survey method, and provided specific written directions regarding performance of

the survey.

      14.     Hudson confirmed that it would perform the surveys as per SumCo’s

directions.

      15.     In total, SumCo directed Hudson to perform twenty-one (21) surveys

on the Project, and Hudson performed such surveys for SumCo from November 26,

2019 to January 28, 2020.

      16.     Hudson and SumCo agreed in writing that Hudson would be paid a

daily rate of $3,850.00, which equated to $3,850.00 per survey.

      17.     Hudson’s survey work enabled SumCo to perform and satisfy its own

obligations on the Project under its contract with USACE, and upon information and

belief, the Project is one hundred percent complete and SumCo has been paid in full.

      18.     Hudson generated two invoices for the survey work, totaling

$84,000.00, and payment was due within thirty (30) days as noted on the invoices.




                                         4
          Case 2:21-cv-00404-ER Document 1 Filed 01/28/21 Page 9 of 18




      19.    After submission of the invoices, SumCo failed to identify any material

deficiencies that would have excused its obligation to make payment to Hudson.

      20.    Despite Hudson’s performance of the survey work and multiple

demands from Hudson for payment, SumCo has failed and refused to pay the

amounts due and owing to Hudson.

      21.    All requirements and conditions precedent to Hudson’s initiation of this

action have been satisfied and/or waived.

                                  COUNT I
               Breach of Bond Obligation (Miller Act Bond Claim)
                               Hudson v. NGM

      22.    Hudson hereby incorporates all preceding paragraphs as though fully

set forth at length herein.

      23.    NGM issued Payment Bond No. 324257 with Sumco as principal and

the United States of America as obligee (the “Bond”) relating to the labor and

materials provided by contractors to the Project. A copy of the Bond is attached

hereto as Exhibit A.

      24.    The Bond obligates NGM to satisfy SumCo’s payment obligations to

Hudson.

      25.    As a subcontractor of SumCo that performed work on the Project,

Hudson is a claimant under the Bond and an intended beneficiary of the Bond.




                                         5
           Case 2:21-cv-00404-ER Document 1 Filed 01/28/21 Page 10 of 18




      26.      Under the Bond, NGM is obligated, as surety for SumCo, to pay

Hudson for all labor and materials that Hudson provided on the Project for SumCo’s

benefit and that SumCo has failed to pay Hudson.

      27.      Under 40 U.S.C § 3133(b) of the Miller Act, under which the Bond was

furnished, every person that has furnished labor or material in carrying out work

provided for in a contract for which a payment bond is furnished under the Act and

that has not been paid in full within ninety (90) days after the day on which the

person performed the last of the labor or furnished or supplied the material for which

the claim is made may bring a civil action on the payment bond for the amount

unpaid at the time the civil action is brought.

      28.      Over ninety (90) days have passed since Hudson last worked on the

Project, and SumCo has not paid Hudson in full for all work performed on the

Project.

      29.      SumCo owes Hudson $84,000.00 for services, labor, equipment, and

materials Hudson provided on the Project.

      30.      Therefore, as a result of SumCo’s and NGM’s breach of their payment

obligations to Hudson, Hudson has suffered damages in excess of $80,000.00.

      31.      Hudson last performed work on the Project on January 28, 2020, and

all payments owed to Hudson are past due and owing.




                                           6
         Case 2:21-cv-00404-ER Document 1 Filed 01/28/21 Page 11 of 18




      32.    Hudson files this Complaint within one year of the day that Hudson last

provided labor and/or materials to the Project.

      33.    Hudson has satisfied all conditions precedent to commencing an action

under the Bond; or NGM and/or SumCo have otherwise waived such conditions.

      34.    Hudson is entitled to payment from NGM under the Miller Act, 40

U.S.C. § 3133.

      WHEREFORE, Plaintiff, S.T. Hudson Engineers, Inc., demands that

judgment be entered in its favor and against Defendant, NGM Insurance Company,

in the amount of $84,000.00, plus interest, cost of suit, and other such relief as this

Court deems just, proper, and equitable.

                                   COUNT II
                                Breach of Contract
                                 Hudson v. SumCo

      35.    Hudson hereby incorporates all preceding paragraphs as though fully

set forth at length herein.

      36.    Hudson entered into an Agreement with SumCo on or about November

25, 2019.

      37.    SumCo materially breached the Agreement by failing to pay Hudson

for the work it performed on the Project.

      38.    To date, SumCo has failed to pay Hudson $84,000.00 for work Hudson

performed on the Project pursuant to the Agreement.


                                            7
          Case 2:21-cv-00404-ER Document 1 Filed 01/28/21 Page 12 of 18




         39.   SumCo’ breach of the Agreement directly caused Hudson to incur

$84,000.00 in damages.

         40.   SumCo is liable to Hudson for the damages SumCo caused Hudson to

incur.

         WHEREFORE, Plaintiff, S.T. Hudson Engineers, Inc., demands that

judgment be entered in its favor against Defendant, SumCo Eco-Contracting, LLC

in the amount of $84,000.00, plus interest, cost of suit, attorney’s fees and other such

relief as this Court deems just, proper, and equitable.

                                     COUNT III
                                  Unjust Enrichment
                                   Hudson v. SumCo

         41.   Hudson hereby incorporates all preceding paragraphs as though fully

set forth at length herein.

         42.   SumCo has not compensated Hudson in full for the services, labor,

equipment, and materials Hudson provided to the Project.

         43.   SumCo has been paid for the work Hudson performed.

         44.   It would be unjust for SumCo to retain the benefit of the services, labor,

equipment, and materials supplied by Hudson without compensating Hudson.

         45.   Hudson has requested, and is entitled to, payment in the amount of

$84,000.00 as the fair and reasonable value of the labor, material, services, and




                                            8
         Case 2:21-cv-00404-ER Document 1 Filed 01/28/21 Page 13 of 18




equipment, which Hudson has provided to the Project but for which SumCo has not

paid Hudson.

      46.    SumCo has been unjustly enriched by failing to pay Hudson in full even

though SumCo received the benefit of the work and materials that Hudson supplied.

      WHEREFORE, Plaintiff, S.T. Hudson Engineers, Inc., demands that

judgment be entered in its favor against Defendant, SumCo Eco-Contracting, LLC,

in the amount of $84,000.00, plus interest, cost of suit, attorney’s fees and other such

relief as this Court deems just, proper, and equitable.

                                    COUNT IV
                                  Quantum Meruit
                                  Hudson v. SumCo

      47.    Hudson hereby incorporates all preceding paragraphs as though fully

set forth at length herein.

      48.    Hudson provided services, labor, equipment, and materials to SumCo

in good faith in performance of the Project.

      49.    SumCo accepted the services, labor, equipment, and materials provided

by Hudson in performance of the Project.

      50.    At all times Hudson expected and relied upon compensation from

SumCo for providing services, labor, equipment, and materials to SumCo in

performance under the Agreement.




                                           9
            Case 2:21-cv-00404-ER Document 1 Filed 01/28/21 Page 14 of 18




         51.       SumCo has failed to compensate Hudson for the reasonable value of

the services, labor, equipment, and materials Hudson provided in performance of the

Project.

         WHEREFORE, Plaintiff, S.T. Hudson Engineers, Inc., demands that

judgment be entered in its favor against Defendant, SumCo Eco-Contracting, LLC,

in the amount of $84,000.00, plus interest, cost of suit, attorney’s fees and other such

relief as this Court deems just, proper, and equitable.

                                 JURY TRIAL DEMAND

         Plaintiff demands a jury trial in connection with all claims in this action.


                                          Respectfully submitted,

                                          COHEN, SEGLIAS, PALLAS,
                                          GREENHALL, & FURMAN, P.C.



                                          Jason A. Copley
                                          1600 Market Street, 32nd Floor
                                          Philadelphia, PA 19103
                                          Phone: (215) 564-1700
                                          E-mail: jcopley@cohenseglias.com
                                          Attorney for Plaintiff,
                                          S.T. Hudson Engineers, Inc.

Date: January 28, 2021




                                            10

6806797.1 57030-0001
Case 2:21-cv-00404-ER Document 1 Filed 01/28/21 Page 15 of 18




         EXHIBIT A
                             Case 2:21-cv-00404-ER Document 1 Filed 01/28/21 Page 16 of 18

                                                                                                                       Bond No. 324257
              PAYMENT BOND                                        DATE BOND EXECUTED (Must be same or later than date of OMB Control Number. 9000-0045
                                                                  conmd)
          (See instmctions on reverse)                                     09/20/2019                                         Expiration Date: 8/31/2022
Paperwork Reduction Act Statement - TM* Information collection meets the requirements of 44 USD § 3507, as amended by section 2 of the Paperwork Reduction Act of
1995. You do not need to answer these questions unless we display a valid Office of Management and Budget (OMB) control number. The OMB control number for this collection is
0000-0045. We estimate that It will take 1 hour to read the instructions, gather the facts, and answer the questions. Send onty comments relating to our time estimate, including
suggestions for reducing this burden, or any other aspects of this collection of Information to General Services Administration Regulatory Secretariat Division (Ml VICE), 1800 F
Street, NW, Washington, DC 20405.______________________________________________________________
PRINCIPAL (Legal name end business address)                                                                      TYPE OF ORGANIZATION PC one)
 SumCo Eco-Contracting, LLC                                                                                      □ INDIVIDUAL          □ PARTNERSHIP □ JOINT VENTURE
 2 Centennial Drive, Suite 4D
                                                                                                                  B CORPORATION □ OTHER (Specify)________________
 Peabody, MA 01960
                                                                                                                  STATE OF INCORPORATION

                                                                                                                 Massachusetts
SURETY(IES) (Name(s) and business address(es))                                                                                  PENAL SUM OF BOND
     NGM Insurance Company                                                                                       MILUON(S)       THOUSAND(S) HUNDRED(S)            CENTS
     4601 Touchton Rd East Ste 3400                                                                                      2            071          000    00
     PO BOX 16000                                                                                                CONTRACT DATE            CONTRACT NUMBER
     Jacksonville, FL 32245-6000
                                                                                                                   08/23/2019            W912BU-19-C-0032



OBLIGATION:
We, the Principal and Surety(ies), are firmly bound to the United States of America (hereinafter called the Government) in the above penal
sum. For payment of the penal sum, we bind ourselves, our heirs, executors, administrators, and successors, jointly and severally. However,
where the Sureties are corporations acting as co-sureties, we, the Sureties, bind ourselves in such sum "jointly and severally" as well as
"severally" only for the purpose of allowing a joint action or actions against any or all of us. For all other purposes, each Surety binds itself,
jointly and severally with the Principal, for the payment of the sum shown opposite the name of the Surety. If no limit is indicated, the limit of
liability is the full amount of the penal sum.

CONDITIONS

The above obligation is void if the Principal promptly makes payment to all persons having a direct relationship with the Principal or a
subcontractor of the Principal for furnishing labor, material or both in the prosecution of the work provided for in the contract identified above,
and any authorized modifications of the contract that subsequently are made. Notice of those modifications to the Surety(ies) are waived.
WITNESS:
The Principal and Surety(ies) executed this payment bond and affixed their seals on the above date.




                             SumCo Eco-Contracting, LLC                       PRINCIPAL
                        1.                                        2.                                       3.
SIGNATURE(S)
                                                          (Se*)                                    (SMl)                                 1S«*>         Corporate
                        1.                                        2.                                       3.                                            Seal
NAME(S) &
TITLE(S)
(Typed)

                                                                       INDIVIDUAL SURETYQES)
                        1.                                                             2.
SIGNATURES)
                                                                                      (5M0                                                                                 (SWlI)
NAME(S)                 1.                                                                   2.
(Typed)

                                                                       CORPORATE SURETYQES)
        NAME &                                                                       STATE OF INCORPORATION                  LIABILITY LIMIT
                       NGM Insurance Company
<      ADDRESS         4 6Q1 Toy ichtion Rd East Ste 3400 Jacksonville                        FL                             »51.366,000.0(
                       1.                                                                                                                              Corporate

CO
     SIGNATURE(S)

       NAME(S) i
                             r
                        1., Danielle M.
                                      Wilga                                                  2.
                                                                                                                                                          Seal
        TITLE(S)         Attorney In Fact/''
         (Typed)
AUTHORIZED FOR LOCAL REPRODUCTION
Previous edition is NOT usable
                                                                                                                            STANDARD FORM 25A (REV. 8/2016)
                                                                                                                            Prescribed by GSA-FAR (48 CFR) 53.2228(c)
                         Case 2:21-cv-00404-ER Document 1 Filed 01/28/21 Page 17 of 18

                                                          CORPORATE SURETY(IES) (Continued)
          NAME &                                                              STATE OF INCORPORATION                LIABILITY LIMIT
  CD     ADDRESS                                                                                                    $
  £
  oc
       SIGNATURE(S)
                        1.                                                            2.                                                    Corporate
                                                                                                                                              Seal
  3
  co     NAME(S) &      1.                                                            2.
          TITLE(S)
           (Typed)
          NAME &                                                                       STATE OF INCORPORATION        LIABILITY LIMIT
  O      ADDRESS                                                                                                    $
  fc
  IU   SIGNATURE^)
                        1.                                                            2.                                                    Corporate
  o:                                                                                                                                           Seal
  3
  <0     NAME(S) &      1.                                                            2.
          TITLE(S)
           (Typed)
          NAME &                                                                       STATE OF INCORPORATION        LIABILITY LIMIT
  a      ADDRESS                                                                                                     $
  t
  ui   SIGNATURE^)
                        i.                                                            2.                                                    Corporate
  ec                                                                                                                                          Seal
  a
  co     NAME(S) &      1.                                                            2.
          TITLE(S)
           (Typed)
          NAME &                                                                      STATE OF INCORPORATION        LIABILITY LIMIT
  HI     ADDRESS                                                                                                    S
  £
  UI   SIGNATURE(S)
                        i.                                                            2.                                                    Corporate
  BC                                                                                                                                          Seal
  3
  co     NAME(S) &      1.                                                            2.
          TITLt(S)
           (Typed)
          NAME &                                                                      STATE OF INCORPORATION        LIABILITY LIMIT
  Ik     ADDRESS                                                                                                    $
  t
  UI   SIGNATURE^)
                        1.                                                            2.                                                    Corporate
  oc                                                                                                                                          Seal
  3
  <0     NA ME<S) &     1.                                                            2.
          TTLE(S)
          (Typed)
          NAME &                                                                      STATE OF INCORPORATION        LIABILITY LIMIT
  O      ADDRESS                                                                                                    s
  £
  O'
       SIGNATURE^)
                        1.                                                            2.                                                    Corporate
                                                                                                                                              Seal
  3
  CO    NAME^Sy &       1.                                                            2.
         TITL
          (Typed)

                                                                     INSTRUCTIONS
 1. This form, for the protection of persons supplying labor and material, is used when a payment bond is required under 40 USC Chapter 31, Subchapter
 III, Bonds. Any deviation from this form will require the written approval of the Administrator of General Services.

 2. Insert the full legal name and business address of the Principal in the space designated "Principal" on the face of the form. An authorized person shall
 sign the bond. My person signing in a representative capacity (e.g., an attomey-in-fact) must furnish evidence of authority if that representative is not a
 member of the firm, partnership, or joint venture, or an officer of the corporation involved.

 3. (a) Corporations executing the bond as sureties must appear on the Department of the Treasury's list of approved sureties and must act within the
 limitations listed therein. The value put into the LIABILITY LIMIT block is the penal sum (i.e., the face value) of the bond, unless a co-surety arrangement
 is proposed.

    (b) When multiple corporate sureties are involved, their names and addresses shall appear in the spaces (Surety A, Surety B, etc.) headed
 "CORPORATE SURETY(IES)." In the space designated "SURETY(IES)" on the face of the form, insert only the letter identifier corresponding to each of
 the sureties. Moreover, when co-surety arrangements exist, the parties may allocate their respective limitations of liability under the bonds, provided that
 the sum total of their liability equal 100% of the bond penal sum.

     (c) When individual sureties are involved, a completed Affidavit of Individual Surety (Standard Form 28) for each individual surety shall accompany
the bond. The Government may require the surety to furnish additional substantiating information concerning its financial capability.

 4. Corporations executing the bond shall affix their corporate seals. Individuals shall execute the bond opposite the word "Corporate Seal", and shad affix
 an adhesive seal if executed in Maine, New Hampshire, or any other jurisdiction requiring adhesive seals.

 5. Type the name and title of each person signing this bond in the space provided.

                                                                                                      STANDARD FORM 25A (REV. 8/2016) BACK
                           Case 2:21-cv-00404-ER Document 1 Filed 01/28/21 Page 18 of 18

 S' NGjM Insurance Company
                                                                    POWER OF ATTORNEY
        A mombof ol The Main Slroet Arpertca Group


KNOW ALL MEN BY THESE PRESENTS: That NGM Insurance Company, a Florida corporation having its principal
office in the City of Jacksonville, State of Florida, pursuant to Article IV. Section 2 of the By-Laws of said Company, to wit:
          "Article IV, Section 2. The board of directors, the president, any vice president, secretary, or the treasurer
          shall have the power and authority to appoint attorneys-in-fact and to authorize them to execute on behalf of
          the company and affix the seal of the company thereto, bonds, recognizances, contracts of indemnity or
          writings obligatory in the nature of a bond, recognizance or conditional undertaking and to remove any such
          attorney s-in-fact at any time and revoke the power and authority given to them. "
does hereby make, constitute and appoint Thomas P Durkin, Danielle M Wilga---------------------------------------------------
its true and lawful Attorneys-in-fact, to make, execute, seal and deliver for and on its behalf, and as its act and deed, bonds,
undertakings, recognizances, contracts of indemnity, or other writings obligatory in nature of a bond subject to the following
limitation:
1. No one bond to exceed Ten Million Dollars ($10,000,000.00)

and to bind NGM Insurance Company thereby as fully and to the same extent as if such instruments were signed by the duly
authorized officers of NGM Insurance Company; the acts of said Attorney are hereby ratified and confirmed.
This power of attorney is signed and sealed by facsimile under and by the authority of the following resolution adopted by
the Directors of NGM Insurance Company at a meeting duly called and held on the 2nd day of December 1977.

          Voted: That the signature of any officer authorized by the By-Laws and the company seal may be affixed by facsimile to
          any power of attorney or special power of attorney or certification of either given for the execution of any bond,
          undertaking, recognizance or other written obligation in the nature thereof; such signature and seal, when so used being
          hereby adopted by the company as the original signature of such office and the original seal of the company, to be valid
          and binding upon the company with the same force and effect as though manually affixed.
IN WITNESS WHEREOF, NGM Insurance Company has caused these presents to be signed by its Vice President,
General Counsel and Secretary and its corporate seal to be hereto affixed this 8th day of January, 2016.

                                      NGM INSURANCE COMPANY By:                                 f2

                                                                                                Bruce R Fox
                                                                                                Vice President, General
                                                                                                Counsel and Secretary
State of Florida,
County of Duval.
On this January 8, 2016, before the subscriber a Notary Public of State of Florida in and for the County of Duval duly commissioned and
qualified, came Bruce R Fox of NGM Insurance Company, to me personally known to be the officer described herein, and who executed
the preceding instrument, and he acknowledged the execution of same, and being by me fully sworn, deposed and said that he is an officer
of said Company, aforesaid: that the seal affixed to the preceding instrument is the corporate seal of said Company, and the said corporate
seal and her signature as officer were duly affixed and subscribed to the said instrument by the authority and direction of the said
Company; that Article IV, Section 2 of the By-Laws of said Company is now in force.
IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal at Jacksonville, Florida this 8th day of January,
2016.                                                                                                                                      Tunhs Arm Phlpot
                                                                                                                                         k NOTARY PUBLIC
                                                                                                                                         ESTATE OF FLORIDA
                                                                                                                                         ^Comm*FF915117
                                                                                                                                         “ Expires 10/3/2019

I, Nancy Giordano-Ramos, Vice President of NGM Insurance Company, do hereby certify that the above and foregoing is a true and
correct copy of a Power of Attorney executed by said Company which is still in full force and effect.
IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of said Company at Jacksonville, Florida this
           day of JXy                 <3?/^                                                           /
                                                                                                                            AJaw                  /<-<■


                                         WARNING: Any unauthonzed reproduction or alteration of this document is prohibited
                                                TO CONFIRM VALIDITY of the attached bond please call 1-800-225-5646.
                                     TO SUBMIT A CLAIM: Send all correspondence to 55 West Street. Keene, Ni l 03431 Attn Bond Claims.
